



Exhibit 10.21


CRONOS GROUP INC.
EMPLOYMENT INDUCEMENT AWARD PLAN #1


1.INTERPRETATION: As used in the Plan, the following terms shall have the
meanings set forth below. To the extent any such term is defined in an
applicable Award Agreement, the definition in such Award Agreement shall
control.
(a)    “Affiliate” means any entity directly or indirectly controlling,
controlled by or under common control with the Company.
2.“Award” means any Restricted Share Unit or Performance Award granted under the
Plan.
(a)    “Award Agreement” means any written (including electronic) agreement,
contract or other instrument or document evidencing any Award granted under the
Plan.
(b)    “Board” means the board of directors of the Company.
(c)    “Just Cause” has the definition set forth in the Participant’s Employment
Agreement with the Company or a subsidiary of the Company.
(d)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(e)    “Change in Control” means (i) the consummation of any transaction or
series of transactions including, without limitation, any reorganization,
recapitalization, statutory share exchange, consolidation, amalgamation,
arrangement, merger or issue of voting shares in the capital of the Company, the
result of which is that any individual, corporation (including, without
limitation, not-for-profit), general or limited partnership, limited liability
company, joint venture, association, joint-stock company, estate, trust,
organization, governmental authority or other entity of any kind or nature
(“Person”) or group of Persons acting jointly or in concert for purposes of such
transaction or series of transactions becomes the beneficial owner, directly or
indirectly, of more than 50% of the voting securities in the capital of the
entity resulting from such transaction or series of transactions or the entity
that acquired all or substantially all of the business or assets of the Company
in a transaction or series of transactions described in clause (ii) (in each
case, the “Surviving Company”) or the ultimate parent entity that has beneficial
ownership of sufficient voting power to elect a majority of the board of
directors (or analogous governing body) of the Surviving Company (the “Parent
Company”), measured by voting power of the outstanding voting securities
eligible to elect members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company) rather than number of securities (but shall not include the creation of
a holding company or other transaction that does not involve any substantial
change in the proportion of direct or indirect beneficial ownership of the
voting securities of the Company prior to the consummation of the transaction or
series of transactions), provided that the exercise by Altria Summit LLC (or any
of its affiliates) of the Purchased Warrant (as defined in the Subscription
Agreement, by and among the Company, Altria Summit LLC and Altria Group, Inc.,
dated as of December 7, 2018 as may be amended or otherwise modified from time
to time in accordance with its terms) shall not constitute a Change of Control
pursuant to this clause (i); (ii) the direct or indirect sale, transfer or other
disposition, in one or a series of transactions, of all or substantially all of
the business or assets of the Company, taken as a whole, to any Person or group
of Persons acting jointly or in concert for purposes of such transaction or
series of transactions (other than to any affiliates of the Company); or (iii)
Incumbent Directors during any consecutive twelve month period ceasing to
constitute a majority of the Board of the Company (for the purposes of this
paragraph, an “Incumbent Director” shall mean any member of the Board who is a
member of the Board immediately prior to the occurrence of a contested election
of directors of the Company).
(f)    “Committee” means a committee of Directors designated by the Board to
administer the Plan, which initially shall be the Compensation Committee of the
Board.
(g)    “Company” means Cronos Group Inc., a corporation organized under the laws
of the Province of Ontario.
(h)    “Director” means a member of the Board.
(i)    “Effective Date” means September 5, 2019.
(j)    “Eligible Individual” means each of Mr. Robert Rosenheck and Ms. Cindy
Capobianco, each of 2030 Laurel Canyon Boulevard, Los Angeles, California 90046,
United States of America.
(k)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended from time to time.
(l)    “Fair Market Value” means, with respect to a particular date, (i) if the
Shares are traded on the Toronto Stock Exchange, the closing price as reported
by the Toronto Stock Exchange on the immediately preceding trading day and (ii)
if the Shares are not traded on the Toronto Stock Exchange, the value as
determined by the Committee in good faith taking into account applicable legal
and tax requirements. For Participants primarily located in the United States,
the Fair Market Value shall be converted from Canadian to U.S. dollars based on
the exchange rate customarily used by the Company for such purposes, as selected
by the Committee in its sole discretion.


1


SC1:4982479.5

--------------------------------------------------------------------------------




(m)    “Good Reason” has the definition set forth in the Participant’s
Employment Agreement with the Company or a subsidiary of the Company.
(n)    “Insider” has the meaning given to the term “reporting insider” in
National Instrument 55-104 – Insider Reporting Requirements and Exemptions, as
such instrument may be amended, supplemented or replaced from time to time.
(o)    “NASDAQ” means the Nasdaq Stock Market or any successor stock exchange on
which Shares are listed or traded.
(p)    “Participant” means an Eligible Individual designated to be granted an
Award under the Plan.
(q)    “Performance Award” means any unit granted to an Eligible Individual
under Section 7(d) of the Plan evidencing the right to receive a Share (or a
cash payment equal to the Fair Market Value of a Share) at some future date, for
which the grant, vesting, exercisability, lapse of restrictions and/or
settlement in cash or Shares of such Award is subject to the achievement of one
or more Performance Goals specified by the Committee.
(r)    “Performance Goals” means any performance goals established by the
Committee in connection with the grant of an Award.
(s)    “Plan” means this Cronos Group Inc. Employment Inducement Award Plan #1,
as set forth herein and as hereinafter amended from time to time.
(t)    “Restricted Share Unit” means any unit granted to an Eligible Individual
under Section 7 of the Plan evidencing the right to receive a Share (or a cash
payment equal to the Fair Market Value of a Share) at some future date.
(u)    “Rule 16b-3” means Rule 16b-3, as promulgated by the Securities and
Exchange Commission under Section 16(b) of the Exchange Act, as amended from
time to time.
(v)    “Security Based Compensation Arrangements” means a stock option, stock
appreciation right, stock option plan, employee stock purchase plan, share unit
plan, deferred share unit plan or any other compensation or incentive mechanism,
in each case, involving the issuance or potential issuance of Shares to any
employee or Insider of the Company or its Affiliates, or one or more service
providers, including a share purchase from treasury which is financially
assisted by the Company or any of its Affiliates by way of a loan, guaranty or
otherwise.
(w)    “Share” or “Shares” means any common shares in the capital of the
Company, no par value.
3.    PURPOSE: The purpose of the Plan is to promote the interests of the
Company and its shareholders by giving the Company a competitive advantage in
attracting personnel capable of assuring the future success of the Company and
to provide such personnel with an appropriate and material inducement to become
employees of the Company (including in connection with a corporate transaction).
Awards under the Plan are intended to qualify as (i) Security Based Compensation
arrangements that are exempt from the requirement for security holder approval
in reliance on Section 611(f) of the TSX Company Manual or any successor
provisions and (ii) employment inducement awards within the meaning of NASDAQ
Listing Rule 5635(c)(4) or any successor provisions.
4.    ADMINISTRATION:
(a)    The Plan shall be administered by the Committee. Subject to the
limitations of the Plan and of applicable law, the Committee shall have full
power and authority to:  
(i)    designate Participants;  
(ii)    determine whether and to what extent any type (or types) of Award is to
be granted hereunder;
(iii)    determine the number of Shares to be covered by (or the method by which
payments or other rights are to be determined in connection with) each Award;
(iv)    determine the terms, limitations, restrictions and conditions of any
Award or Award Agreement;
(v)    subject to Section 11 hereof, amend the terms and conditions of any Award
or Award Agreement and accelerate the vesting or waive any restrictions relating
to any Award;
(vi)    determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Awards, other property and other amounts payable
with respect to an Award under the Plan shall be deferred either automatically
or at the election of the holder thereof or the Committee;
(vii)    interpret and administer the Plan and any instrument or agreement,
including an Award Agreement, relating to the Plan;
(viii)    adopt, alter, suspend, waive or repeal such rules, guidelines and
practices and appoint such agents as it shall deem advisable or appropriate for
the proper administration of the Plan; and
(ix)    make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.  


2


SC1:4982479.5

--------------------------------------------------------------------------------




Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all persons, including without limitation, the Company, its Affiliates,
shareholders, Eligible Individuals and any holder or beneficiary of any Award.
    
(b)    Delegation. Except to the extent prohibited by applicable law or the
applicable rules of a stock exchange, the Committee may delegate all or any part
of its duties and powers under the Plan to one or more persons, including
Directors or a committee of Directors, subject to such terms, conditions and
limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate its powers and duties under the
Plan with regard to officers or directors of the Company or any Affiliate who
are subject to Section 16 of the Exchange Act and provided, further, that any
such delegation may be revoked by the Committee at any time.
(c)    Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.
5.    SHARES AVAILABLE FOR AWARDS:
(a)    Shares Available.  Subject to adjustment as provided in Section 5(c) of
the Plan, and subject further to the limitations set out in Section 3 of the
Plan, the aggregate number of Shares that may be issued from treasury pursuant
to Awards issued under the Plan shall not exceed 732,972. Shares deliverable to
the holder of an Award under the Plan may be (i) authorized but unissued Shares
or (ii) Shares acquired by a trustee appointed by the Company for this purpose
or by a broker designated by the Company who is independent in accordance with
the rules of the Toronto Stock Exchange or, if the Shares are not then listed on
the Toronto Stock Exchange, the rules of any other stock exchange on which the
Shares are then listed.     
(b)    Accounting for Awards.  For purposes of this Section 5, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Any Shares that are used by a Participant as
full or partial payment to the Company of the purchase price relating to an
Award, or to satisfy applicable tax obligations relating to an Award, shall
again be available for granting Awards under the Plan. In addition, if any
Shares covered by an Award or to which an Award relates are not purchased or are
forfeited, or if an Award otherwise terminates without delivery of any Shares,
then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award, to the extent of any such
failure to purchase, forfeiture or termination, shall again be available for
granting Awards under the Plan.
(c)    Adjustments in Shares Subject to the Plan.  
(i)    Subdivisions and Redivisions. In the event of any subdivision or
redivision or subdivisions or redivisions of the Shares at any time while any
Award is outstanding into a greater number of Shares, the Company shall
thereafter deliver such greater number of Shares as would result from said
subdivision or redivision or subdivisions or redivisions had such Award vested
before such subdivision or redivision or subdivisions or redivisions without the
Participant making any additional payment or giving any other consideration
therefor.
(ii)    Consolidations. In the event of any consolidation or consolidations of
the Shares at any time while any Award is outstanding into a lesser number of
Shares, the Company shall thereafter deliver, and the Participant shall accept,
such lesser number of Shares as would result from such consolidation or
consolidations had such Award vested before such consolidation or
consolidations.
(iii)    Reclassifications/Changes. In the event of any reclassification or
change or reclassifications or changes of the Shares at any time while any Award
is outstanding, the Company shall thereafter deliver the number of securities of
the Company of the appropriate class or classes resulting from said
reclassification or change or reclassifications or changes as the Participant
would have been entitled to receive in respect of the number of Shares in
respect of such Award had such Award vested before such reclassification or
change or reclassifications or changes.
(iv)    Other Capital Reorganizations. In the event of any capital
reorganization of the Company at any time while any Award is outstanding, not
otherwise covered in this Section 5(c) or a consolidation, amalgamation or
merger with or into any other entity or the sale of the properties and assets as
or substantially as an entirety to any other entity, the Participant if his or
her Award has not vested prior to the effective date of such reorganization,
consolidation, amalgamation, merger or sale, upon the vesting date of such Award
thereafter, shall be entitled to receive and shall accept in lieu of the number
of Shares then subscribed for by him, the number of other securities or property
or of the entity resulting from such merger, amalgamation or consolidation or to
which such sale may be made, as the case may be, that the Participant would have
been entitled to receive on such capital reorganization, consolidation,
amalgamation, merger or sale if, on the record date or the effective date
thereof, he had been the registered holder of the number of Shares so subscribed
for.
(v)    No Fractional Shares. The Company shall not be obligated to issue
fractional Shares in satisfaction of its obligations under the Plan or any Award
and the Participant will not be entitled to receive any form of compensation in
lieu thereof.


3


SC1:4982479.5

--------------------------------------------------------------------------------




(vi)    Rights Offerings. If at any time the Company grants to its shareholders
the right to subscribe for and purchase pro rata additional securities or of any
other corporation or entity, there shall be no adjustments made to the number of
Shares or other securities subject to the Awards in consequence thereof and the
Awards shall remain unaffected.
(vii)    Adjustments Cumulative. The adjustment in the number of Shares issuable
pursuant to Awards provided for in this Section 5(c) shall be cumulative.
(viii)    Plan Deemed Amended. On the happening of each and every of the
foregoing events, the applicable provisions of the Plan and each of them shall,
ipso facto, be deemed to be amended accordingly and the Committee shall take all
necessary action so as to make all necessary adjustments in the number and kind
of securities subject to any outstanding Awards (and the Plan) and the exercise
price thereof.
(d)    Certain Limitations. Notwithstanding any other provision of this Plan or
any agreement relating to Awards, no Awards shall be granted under this Plan if
together with any other Security Based Compensation Arrangements established or
maintained by the Company or its Affiliates, such grant of Awards could result,
at any time, in the aggregate number of Shares (i) issued to Insiders within any
one-year period or (ii) issuable to Insiders at any time exceeding 10% of the
issued and outstanding Shares (on a non-diluted basis).
6.    ELIGIBILITY: Any Eligible Individual shall be eligible to be designated a
Participant. In determining which Eligible Individuals shall receive an Award
and the terms of any Award, the Committee may take into account the nature of
the services to be rendered by the respective Eligible Individuals, their
potential contributions to the success of the Company or such other factors as
the Committee, in its discretion, shall deem relevant. Awards will only be
granted to an Eligible Individual as a material inducement to such Eligible
Individual to become an employee of the Company or one of its Affiliates
(including in connection with a corporate transaction) or to be rehired by the
Company or one of its Affiliates following a bona fide interruption of
employment. Any grant of an Award shall not become effective unless and until
the Eligible Individual actually becomes an employee of the Company or one of
its Affiliates.
7.    AWARDS: The Committee is hereby authorized to grant Restricted Share Units
and Performance Awards to Eligible Individuals with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine or as otherwise set
forth in the Award Agreement:
(a)    Restrictions.  Restricted Share Units shall be subject to such
restrictions as the Committee may impose (including, without limitation,
limitations on transfer, forfeiture conditions or limitations on the right to
receive any dividend equivalent or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate.
(b)    Share Certificates; Delivery of Shares. In the case of Restricted Share
Units, no Shares or other property shall be issued at the time such Awards are
granted. Upon the lapse or waiver of restrictions and the restricted period
relating to Restricted Share Units (or at such later time as may be determined
by the Committee), Shares or other cash or property shall be issued to the
holder of the Restricted Share Units, and any Shares issued shall be evidenced
in such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more share certificates.
(c)    Forfeiture. Except as otherwise determined by the Committee or provided
in an Award Agreement, upon a Participant’s termination of employment (as
determined under criteria established by the Committee) during the applicable
restriction period, all applicable Awards at such time subject to restriction
shall be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the best interest of the
Company, waive in whole or in part any or all remaining restrictions with
respect to any applicable Awards.
(d)    Performance Awards.  Any Award may be granted as a Performance Award if
the Committee establishes one or more measures of corporate, business unit or
individual performance which must be attained, and the performance period over
which the specified performance is to be attained, as a condition to the grant,
vesting, exercisability, lapse of restrictions and/or settlement in cash or
Shares of such Award. Subject to the terms of the Plan, the Performance Goals to
be achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award and any other terms and
conditions of any Performance Award shall be determined by the Committee.
8.    GENERAL:
(a)    Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as determined by the
Committee and required by applicable law.
(b)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate. Awards granted in addition to or in
tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.
(c)    Limits on Transfer of Awards. No Award and no right under any such Award
shall be transferable by a Participant otherwise than by will or by the laws of
descent and distribution and the Company shall not be required to recognize any
attempted


4


SC1:4982479.5

--------------------------------------------------------------------------------




assignment of such rights by any Participant; provided, however, that, if so
determined by the Committee, a Participant may, in the manner established by the
Committee, designate a beneficiary or beneficiaries to exercise the rights of
the Participant and receive any property distributable with respect to any Award
upon the death of the Participant. Except as otherwise determined by the
Committee, each Award or right under any such Award shall be exercisable during
the Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative. Except as
otherwise determined by the Committee, no Award or right under any such Award
may be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or other encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.
(d)    Restrictions. All Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan, applicable federal or state securities laws and regulatory
requirements, and the Committee may direct appropriate stop transfer orders and
cause other legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions.
9.    CHANGE IN CONTROL: Notwithstanding any other provision of the Plan to the
contrary, unless otherwise provided by the Committee in any Award Agreement, in
the event of a Change in Control, the following provisions shall apply:
(a)    Continuation, Assumption or Replacement of Awards.  In the event of a
Change in Control, if the corporation resulting from the Change in Control
(referred to as the “Surviving Entity”) agrees to continue, assume or replace
Awards outstanding as of the date of the Change in Control (with such
adjustments as may be required by Section 5(c) above), then such Awards or
replacements therefor shall remain outstanding and be governed by their
respective terms, subject to Section 9(d) below. The Surviving Entity may elect
to continue, assume or replace only some Awards or portions of Awards. For
purposes of this Section 9(a), an Award shall be considered assumed or replaced
if, in connection with the Change in Control and in a manner consistent with
Code Section 409A, either (A) the contractual obligations represented by the
Award are expressly assumed by the Surviving Entity with appropriate adjustments
to the number and type of securities subject to the Award, or (B) the
Participant has received a comparable equity-based award that preserves the
intrinsic value of the Award existing at the time of the Change in Control and
is subject to substantially similar terms and conditions as the Award, in the
case of each of clauses (A) and (B), with such assumed or replaced award
continuing to be in respect of publicly traded common shares.
(b)    Acceleration.  If and to the extent that outstanding Awards under the
Plan are not continued, assumed or replaced in connection with a Change in
Control, then all forms of Awards then outstanding shall fully vest immediately
prior to the effective time of the Change in Control, with any Performance
Awards deemed earned at the target level of performance.
(c)    Payment for Awards.  If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced consistent with Section 9(a) in
connection with a Change in Control, then the Committee may terminate some or
all of such outstanding Awards, in whole or in part, at or immediately prior to
the effective time of the Change in Control in exchange for payments to the
holders as provided in this Section 9(c). The Committee will not be required to
treat all Awards similarly for purposes of this Section 9(c). The payment for
any Award or portion thereof terminated shall be in an amount equal to the fair
market value (as determined in good faith by the Committee) of the consideration
that would otherwise be received in the Change in Control for the number of
Shares subject to the Award or portion thereof being terminated.
(d)    Termination After a Change in Control.  If, within 24 months after a
Change in Control and in connection with which outstanding Awards are continued,
assumed or replaced as described in Section 9(a), a Participant experiences an
involuntary termination of employment for reasons other than Just Cause, or the
Participant resigns his or her employment for Good Reason, then outstanding
Awards issued to the Participant will become immediately fully vested and
non-forfeitable, with any Performance Awards deemed earned at the target level
of performance. The protections on termination in this Section 9(d) shall be in
addition to any termination protections set forth in the applicable Award
Agreement, which shall continue to apply after a Change in Control.


5


SC1:4982479.5

--------------------------------------------------------------------------------




10.    INCOME TAX WITHHOLDING: No later than the date as of which an amount
first becomes includible in the gross income of a Participant for federal or
foreign income tax purposes with respect to any Award under the Plan, the
Participant shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to such amount. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, be entitled to take such action and establish such procedures
as it deems appropriate to withhold or collect all applicable payroll,
withholding, income or other taxes from such Participant, including without
limitation withholding applicable tax from Participant’s cash compensation paid
by the Company or an Affiliate. In order to assist a Participant in paying all
or a portion of the federal, state, local and foreign taxes to be withheld or
collected upon exercise or receipt of (or the lapse of restrictions relating to)
an Award, the Committee, in its discretion and subject to such additional terms
and conditions as it may adopt, may permit the Participant to satisfy such tax
obligation by (a) electing to have the Company withhold a portion of the Shares
or other property otherwise to be delivered upon exercise or receipt of (or the
lapse of restrictions relating to) such Award with a Fair Market Value equal to
the amount of such taxes or (b) delivering to the Company Shares or other
property other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. Any such election must be made on or before the date that
the amount of tax to be withheld is determined.
11.    AMENDMENT AND TERMINATION:
(a)    Amendments to the Plan.  The Board may amend, alter, suspend, discontinue
or terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
shareholders of the Company, no amendment, alteration, suspension,
discontinuation or termination shall be made that requires shareholder approval
under the rules or regulations of the Toronto Stock Exchange, NASDAQ or any
other securities exchange that are applicable to the Company.
(b)    Amendments to Awards.  The Committee may waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively. Except as otherwise provided herein or in an Award Agreement, the
Committee may not amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, if such action would
adversely affect the rights of the holder of such Award, without the consent of
the Participant or holder or beneficiary thereof.
(c)    Correction of Defects, Omissions and Inconsistencies.  The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.
12.    GENERAL PROVISIONS:
(a)    No Rights to Awards.  No Eligible Individual or other person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Individuals or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
(b)    Award Agreements.  No Participant will have rights under an Award granted
to such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant. Unless otherwise provided in the Award Agreement, in the event
that any provision of an Award Agreement conflicts with or is inconsistent in
any respect with the terms of the Plan as set forth herein or subsequently
amended, the terms of the Plan shall control.
(c)    No Limit on Other Compensation Plans or Arrangements.  Nothing contained
in the Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d)    No Right to Employment.  The Plan shall not constitute a contract of
employment, and adoption of the Plan or the grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or an Affiliate, nor shall it affect in any way the right of the Company
or an Affiliate to terminate such employment at any time, with or without cause.
In addition, the Company or an Affiliate may at any time dismiss a Participant
from employment free from any liability or any claim under the Plan or any
Award, unless otherwise expressly provided in the Plan or in any Award
Agreement.
(e)    Governing Law.  This Plan and all matter which reference is made herein
shall be governed by and interpreted in accordance with the laws of the Province
of Ontario and the laws of Canada applicable therein.
(f)    Severability.  If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(g)    No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Eligible Individual or
any other person. To the extent that any person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.


6


SC1:4982479.5

--------------------------------------------------------------------------------




(h)    Other Benefits.  No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.
(i)    No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.
(j)    Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(k)    Section 16 Compliance.  The Plan is intended to comply in all respects
with Rule 16b-3 or any successor provision, as in effect from time to time, and
in all events the Plan shall be construed in accordance with the requirements of
Rule 16b-3. If any Plan provision does not comply with Rule 16b-3 as hereafter
amended or interpreted, the provision shall be deemed inoperative. The Board, in
its absolute discretion, may bifurcate the Plan so as to restrict, limit or
condition the use of any provision of the Plan with respect to persons who are
officers or directors subject to Section 16 of the Exchange Act without so
restricting, limiting or conditioning the Plan with respect to other Eligible
Individuals.
13.    EFFECTIVE DATE AND DURATION OF PLAN: The Plan becomes effective on the
Effective Date, and will terminate on the tenth anniversary of the Effective
Date or any earlier date of discontinuation or termination established pursuant
to Section 11 of the Plan. However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Board provided for hereunder
with respect to the Plan and any Awards shall extend beyond the termination of
the Plan.


7


SC1:4982479.5